UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 15, 2013 BOLDFACE GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-148722 02-0811868 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1309 Pico Blvd. Suite A Santa Monica, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(310) 450-4501 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 15, 2013, BOLDFACE Group, Inc. (the “Company”) issued a press release announcing, among other things, the Company’s financial results for the three months and year ended June 30, 2013.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information set forth under Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, is being furnished and, as a result, such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 15, 2013, Victor Azrak, a member of the Board of Directors of the Company (the “Board of Directors”), informed the Company that he would be resigning as a member of the Board of Directors effective immediately in light of time constraints imposed by other business commitments. Mr. Azrak provided invaluable guidance and support to the Company during its critical first year of operations. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release of BOLDFACE Group, Inc. dated October 15, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, BOLDFACE Group, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOLDFACE GROUP, INC. /s/ Ashumi Shippee Ashumi Shippee Chief Financial Officer Dated: October 21, 2013 EXHIBIT INDEX Exhibit No. Description Press Release of BOLDFACE Group, Inc. dated October 15, 2013.
